Title: From George Washington to Brigadier General John Lacey, Jr., 11 May 1778
From: Washington, George
To: Lacey, John Jr.


                    
                        Sir
                        Head Quarters Valley Forge 11th May 1778
                    
                    Brigadier General Potters return from the Westward, affords me an opportunity of releiving you in the command of the pennsylvania Militia, which must have been fatiguing, considering the smallness of your numbers, and the constant motion which you have consequently been obliged to be in.
                    As General Potter is in a great measure a stranger to the Country and  to the people among whom he is to act, I shall be obliged to you if you will remain with him a few days, to give him a general idea of the Roads, and to make him acquainted with those upon whom he can depend as guides, for intelligence, and for other purposes. I am Sir Yr most obt Servt
                    
                        [Go: Washington]
                    
                